DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9, 13-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2019/0153854) in view of Yeten et al. (US 8335677).

With respect to claim 1, Manin discloses a computer-implemented method of optimizing flow distribution across multiple production zones [Par. 0006], [Par. 0027], & [Par. 0042], the method comprising: 
assigning a flow distribution to a plurality of production zones along a wellbore within a formation [Par. 0042] & [Fig. 9; 64]; (“flow rates 62 for zones of the well 14 (e.g., for each level composing a reservoir section for the well 14) can be provided as input parameters of a layered model 64”)
estimating a temperature value for each of the production zones, based on the assigned flow distribution [Fig. 9; 70]; 

calculating an error amount for the estimated temperature value, based on the comparison [Par. 0043]; (“the convergence towards the solution that minimizes the value of                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    o
                                                    r
                                                    r
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be obtained, wherein error amount is the difference between the two temperatures”)
determining whether or not the flow distribution has reached an optimum based on the error amount [Par. 0043]; and (“the sequence of runs converges toward the solution with the optimal fit of the calculated temperature profile 70 (T.sub.cal) to the corrected temperatures 76 (T.sub.cor)”) 
repeating [Fig. 9; 80] the assigning, the estimating, the comparing, the calculating, and the determining over a plurality of iterations until it is determined that the flow distribution assigned to the plurality of production zones has reached the optimum [Par. 0043-0045]. (“The analysis system can then derive a flow profile for the well by iteratively varying input flow parameters of a model to fit modeled axial temperatures to the corrected axial temperatures within a tubular in the well to determine flow rates of formation fluid into the well at various well depths”)

Manin fails to explicitly disclose that the method is performed in order to find the global optimum; however, Manin does disclose about finding an optimal fit based on an optimization technique such as a genetic algorithm
Yeten discloses a method for using global optimization techniques in order to forecast production of hydrocarbons form subterranean formations. Yeten teaches that Genetic Algorithms (GAs) have been successfully used as global search engines in a variety of optimization problems including optimization of well location and trajectory, development plan, cycling steam oil production and production data integration [Col 1; ln 44-62], and discloses a preferred global optimization technique which is to be used for selecting history-matched models includes the use of Genetic Algorithms (GA's) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Yeten to further implement finding an optimal fit that includes repeating the method over a plurality of iterations until it is determined that the flow distribution has reached the global optimum motivated by a desire use a known technique to improve similar methods in the same way (KSR) that further improves the optimization technique to reduce likelihood of being trapped in local minima (see Yeten [Col 3; ln 63-67]).

With respect to claim 5, Manin discloses wherein the actual temperature value is determined based on measurements obtained from downhole fiber optic sensors within the wellbore [Par. 0026]. (could be provided as a fiber-optic distributed temperature system)

With respect to claim 6, Manin discloses wherein the downhole fiber optic sensors are associated with a Distributed Temperature Sensing (DTS) system [Par. 0026]. (could be provided as a fiber-optic distributed temperature system)

With respect to claim 9, Manin discloses a system [Fig. 10] for optimizing flow distribution across multiple production zones, the system comprising: 
at least one processor [Fig. 10; 102]; and 
a memory coupled to the processor having instructions stored therein [Fig. 10; 108], which when executed by the processor, cause the processor to perform functions, including functions [Par. 0046] to:
(“flow rates 62 for zones of the well 14 (e.g., for each level composing a reservoir section for the well 14) can be provided as input parameters of a layered model 64”)
estimate a temperature value for each of the production zones, based on the assigned flow distribution [Fig. 9; 70];                                                                                          
compare the estimated temperature value with an actual temperature value determined for each production zone [Fig. 9; 78];
calculate an error amount for the estimated temperature value, based on the comparison [Par. 0043]; (“the convergence towards the solution that minimizes the value of                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    o
                                                    r
                                                    r
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be obtained, wherein error amount is the difference between the two temperatures”)
determine whether or not the flow distribution has reached an optimum based on the error amount [Par. 0043]; and (“the sequence of runs converges toward the solution with the optimal fit of the calculated temperature profile 70 (T.sub.cal) to the corrected temperatures 76 (T.sub.cor)”) 
repeat [Fig. 9; 80] the assigning, the estimating, the comparing, the calculating, and the determining over a plurality of iterations until it is determined that the flow distribution assigned to the plurality of production zones has reached the optimum [Par. 0043-0045]. (“The analysis system can then derive a flow profile for the well by iteratively varying input flow parameters of a model to fit modeled axial temperatures to the corrected axial temperatures within a tubular in the well to determine flow rates of formation fluid into the well at various well depths”)

Manin fails to explicitly disclose that the method is performed in order to find the global optimum; however, Manin does disclose about finding an optimal fit based on an optimization technique such as a genetic algorithm

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Yeten to further implement finding an optimal fit that includes repeating the method over a plurality of iterations until it is determined that the flow distribution has reached the global optimum motivated by a desire use a known technique to improve similar methods in the same way (KSR) that further improves the optimization technique to reduce likelihood of being trapped in local minima (see Yeten [Col 3; ln 63-67]).

With respect to claim 13, claim 13 recites the same limitations as claim 5; therefore, claim 13 is rejected upon the same basis as stated above with respect to claim 5.

With respect to claim 14, claim 14 recites the same limitations as claim 6; therefore, claim 14 is rejected upon the same basis as stated above with respect to claim 6.

With respect to claim 17, Manin discloses a computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions [Par. 0046] to: 
(“flow rates 62 for zones of the well 14 (e.g., for each level composing a reservoir section for the well 14) can be provided as input parameters of a layered model 64”)
estimate a temperature value for each of the production zones, based on the assigned flow distribution [Fig. 9; 70]; 
compare the estimated temperature value with an actual temperature value determined for each production zone [Fig. 9; 78];
calculate an error amount for the estimated temperature value, based on the comparison [Par. 0043]; (“the convergence towards the solution that minimizes the value of                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    o
                                                    r
                                                    r
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    a
                                                    l
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be obtained, wherein error amount is the difference between the two temperatures”)
determine whether or not the flow distribution has reached an optimum based on the error amount [Par. 0043]; and (“the sequence of runs converges toward the solution with the optimal fit of the calculated temperature profile 70 (T.sub.cal) to the corrected temperatures 76 (T.sub.cor)”) 
repeat [Fig. 9; 80] the assigning, the estimating, the comparing, the calculating, and the determining over a plurality of iterations until it is determined that the flow distribution assigned to the plurality of production zones has reached the optimum [Par. 0043-0045]. (“The analysis system can then derive a flow profile for the well by iteratively varying input flow parameters of a model to fit modeled axial temperatures to the corrected axial temperatures within a tubular in the well to determine flow rates of formation fluid into the well at various well depths”)

Manin fails to explicitly disclose that the method is performed in order to find the global optimum; however, Manin does disclose about finding an optimal fit based on an optimization technique such as a genetic algorithm

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Yeten to further implement finding an optimal fit that includes repeating the method over a plurality of iterations until it is determined that the flow distribution has reached the global optimum motivated by a desire use a known technique to improve similar methods in the same way (KSR) that further improves the optimization technique to reduce likelihood of being trapped in local minima (see Yeten [Col 3; ln 63-67]).

With respect to claim 20, Manin discloses wherein the actual temperature value is determined based on measurements obtained from downhole fiber optic sensors within the wellbore, and the downhole fiber optic sensors are associated with a Distributed Temperature Sensing (DTS) system [Par. 0026].

Claims 2-3, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2019/0153854) in view of Yeten et al. (US 8335677) as applied to claims 1 and 8 respectively above, and further in view of Davidson et al. (US 2012/0130696).

With respect to claim 2, Manin fails to disclose wherein the estimating further comprises applying one or more constraints to the flow distribution assigned to the plurality of production zones.

Davidson teaches about optimization in well management including simulation of reservoirs by modeling flow [Par. 0005-0006].  Davidson teaches about maximizing the objective function for flow rate, and includes teaching about the use of constraints which are applied to the objective function and include physics-based constraints may include physical limits of pressure drop and flow rate in the wells and surface facilities, and these types of constraints should be honored at every time step in the simulation as well as additional constraints, such as maximum gas or water rates, composition constraints, e.g., water cut, gas-oil ratio, H.sub.2S concentration, minimum oil rates, and maximum drawdown pressures. The upper or lower bounds (limits) of these engineering constraints are often set based on judgment or experience [Par. 0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Davidson to further include applying one or more constraints to the flow distribution assigned to the plurality of production zones motivated by a desire to reduce the complexity of the optimization problem by using constraints to limit the possible solutions during each iteration.

With respect to claim 3, Manin fails to disclose wherein the one or more constraints are selected from the group consisting of: 
a lower bound of the flow distribution; 
an upper bound of the flow distribution; 
a low flow rate constraint; and 
a high flow rate constraint.

Davidson teaches about optimization in well management including simulation of reservoirs by modeling flow [Par. 0005-0006].  Davidson teaches about maximizing the objective function for flow rate, and includes teaching about the use of constraints which are applied to the objective function and include physics-based constraints may include physical limits of pressure drop and flow rate in the wells and surface facilities, and these types of constraints should be honored at every time step in the simulation as well as additional constraints, such as maximum gas or water rates, composition constraints, e.g., water cut, gas-oil ratio, H.sub.2S concentration, minimum oil rates, and maximum drawdown pressures. The upper or lower bounds (limits) of these engineering constraints are often set based on judgment or experience [Par. 0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Davidson to further include having one or more constraints are selected from the group consisting of: a lower bound of the flow distribution; an upper bound of the flow distribution; a low flow rate constraint; and a high flow rate constraint motivated by a desire to improve the optimization technique that is based on relevant constraints to the fluid flow being modeled.

With respect to claim 10, claim 10 recites the same limitations as claim 2; therefore, claim 10 is rejected upon the same basis as stated above with respect to claim 2.

With respect to claim 11, claim 11 recites the same limitations as claim 3; therefore, claim 11 is rejected upon the same basis as stated above with respect to claim 3.

With respect to claim 18, claim 18 recites the same limitations as claim 3; therefore, claim 18 is rejected upon the same basis as stated above with respect to claim 3.

Claims 4, 8, 12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2019/0153854) in view of Yeten et al. (US 8335677) as applied to claims 1 and 9 respectively above, and further in view of Almulla (NPL. Utilizing Distributed Temperature Sensors in Predicting Flow rates in Multilateral Wells, 2012).

With respect to claim 4, Manin fails to disclose wherein the determining further comprises: 
calculating a difference between the error amount for a current iteration and a predetermined error amount associated with a prior iteration; 
determining whether the difference exceeds a probability criteria; and 
accepting the flow distribution assigned to the plurality of production zones when it is determined that the difference does not exceed the probability criteria, and wherein the flow distribution assigned to the plurality of production zones for a subsequent iteration is a neighboring flow distribution within a standard normal distribution sample space.
Almulla teaches about using distributed temperature sensing in multilateral wells to understand the flow condition and optimize production performance [pg. 2].  Almulla further teaches calculating a difference between the error amount for a current iteration and a predetermined error amount associated with a prior iteration (characterized in f’-f) [pg. 71-74] & (see Fig. 3.1); 
determining whether the difference exceeds a probability criteria (characterized by ε) [pg. 71-74] & (see Fig. 3.1); and 
accepting the flow distribution assigned to the plurality of production zones when it is determined that the difference does not exceed the probability criteria (characterized in yes/no to ε), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Almulla to implement a process for performing a global optimization that includes calculating a difference between the error amount for a current iteration and a predetermined error amount associated with a prior iteration, determining whether the difference exceeds a probability criteria, and accepting the flow distribution assigned to the plurality of production zones when it is determined that the difference does not exceed the probability criteria, and wherein the flow distribution assigned to the plurality of production zones for a subsequent iteration is a neighboring flow distribution within a standard normal distribution sample space motivated by a desire to substitute one known element for another to obtain predictable results (KSR) that uses an alternative global optimization approach.

With respect to claim 8, Manin fails to disclose wherein the flow distribution is assigned to the plurality of production zones based on a probability density function.
Almulla teaches about using distributed temperature sensing in multilateral wells to understand the flow condition and optimize production performance [pg. 2].  Almulla further teaches implementing a Markov chain Monte Carlo optimization technique that utilizes a uniform probability distribution as the assumed flow profile for the iterative optimization technique [pg. 71-72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Almulla to further include that the flow distribution is assigned to the plurality of production zones based on a probability density function motivated by a desire apply a known technique to a known method ready for improvement to yield 
With respect to claim 12, claim 12 recites the same limitations as claim 4; therefore, claim 12 is rejected upon the same basis as stated above with respect to claim 4.

With respect to claim 16, claim 16 recites the same limitations as claim 8; therefore, claim 16 is rejected upon the same basis as stated above with respect to claim 8.

With respect to claim 19, claim 19 recites the same limitations as claim 4; therefore, claim 19 is rejected upon the same basis as stated above with respect to claim 4.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2019/0153854) in view of Yeten et al. (US 8335677) as applied to claims 1 and 8 respectively above, and further in view of Bello et al. (US 2016/0356125)

With respect to claim 7, Manin fails to disclose wherein the flow distribution is randomly assigned to the plurality of production zones along the wellbore.
Bello discloses a method for modeling aspects of hydrocarbon production operations such as reservoir properties that includes using forward modeling, using a flow model, and an inversion algorithm [Par. 0017-0018].  Bello further teaches about random and stochastic distributions of properties are possible, as well as uniform distributions in each producing layer [Par. 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manin with Bello to further include that the flow distribution is randomly assigned to the plurality of production zones along the wellbore motivated by a 

With respect to claim 15, claim 15 recites the same limitations as claim 7; therefore, claim 15 is rejected upon the same basis as stated above with respect to claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864